Citation Nr: 0014953	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
frostbite of the left foot currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M. R.



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to April 1952.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Newark, New Jersey, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's residuals of frostbite of the feet are 
currently manifested by complaints of pain and x-ray findings 
of degenerative arthritis of the metacarpal phalangeal joint, 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of bilateral frozen feet prior to January 12, 
1998 have not been met.  38 U.S.C.A. 5107 (West 1991); 38 
C.F.R. 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for a 20 percent evaluation, but no more, 
for residuals of frostbite to the right foot have been met 
effective January 12, 1998.  38 U.S.C.A. 5107 (West 1991); 38 
C.F.R. 4.104, Diagnostic Code 7122 (1999).

3.  The criteria for a 20 percent evaluation for residuals of 
frostbite to the left foot have been met effective January 
12, 1998.  38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 4.104, 
Diagnostic Code 7122 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service medical records reveal that in December 1950 the 
veteran was treated for frostbite of both feet.  It was 
reported that he was exposed to below zero temperatures 
during action against an organized enemy and had first felt 
pain in the feet one month earlier.  Examination revealed 
that both great toes showed superficial purplish eschars 
without bleb formation.  The feet were moist.  There was no 
edema of the heels.  The impression was frostbite of the 
feet.  In mid January 1951 it was reported that the toes had 
healed and the gangrenous skin had peeled off.  

In January 1952 the veteran complained of hyperhidrosis, pain 
and tingling of both feet.  He indicated that the symptoms 
had not improved over the previous year.  He also reported 
maceration and tenderness after extended walking or standing 
and slight pain during cold weather.  Examination revealed 
hyperhidrosis of the feet with a sodden, macerated appearance 
of the skin of the toes and in patches over the plantar 
surface of both feet.  There was no tenderness.  There were 
no pulsations of the arterial system of the feet.  He was 
placed on bed rest and medication which resulted in a 
decrease in perspiration.  No pertinent abnormalities were 
noted on separation examination in April 1952.

On VA examination in November 1952 the veteran complained of 
aching and sweating of the feet.  He stated that the feet 
were particularly painful after standing for long periods.  
He reported being uncomfortable in cold weather.  His feet 
did not give him much trouble in warm weather.  Examination 
revealed some redness of the soles of both feet and some 
increased rubor of the toes in dependency.  There was only 
slight pallor of the toes on elevating the feet.  There were 
no varicosities or swelling of the lower extremities.  The 
dorsalis pedis and posterior tibial pulses were present and 
normal bilaterally.  Oscillometric readings below the knee 
were 10 on the right and 11 on the left.  Readings above the 
ankle were 4 bilaterally.  the examiner interpreted the 
readings as excellent.  The impression was frostbite 
residuals, bilateral, symptomatic, mild.

On VA examination in December 1957 the veteran complained of 
blisters on the bottoms of his feet and particularly the left 
heel which remained raw and tender most of the time.  He 
reported that weather changes did not have much effect on his 
symptoms.  Examination revealed that the left heel was raw 
and the skin was macerated over the heel.  Pedal pulses were 
present and equal bilaterally.  Oscillometric readings below 
the knee were 11 bilaterally.  Readings above the ankle were 
5 bilaterally.  There were no color changes on elevating the 
feet.  There was mild rubor of the toes in dependency.  The 
right large toe showed evidence of possibly being ingrown on 
the inner aspect and some suggestion of epidermophytotic 
involvement of the right large toe nail bed.  Venous filling 
time test was normal in each foot.  The impression included 
hyperhidrosis of both feet and frostbite residuals, 
bilateral, symptomatic, mild.

On VA examination in June 1991 the veteran complained that 
his legs hurt when walking short distances.  Examination 
revealed that the feet were normal except that the pulses 
were not palpable.  There were no ulcers or swelling.  The 
feet were warm and of normal color.  Diagnoses were 
subjective residuals of cold injury of both feet and 
peripheral vascular disease.  The same findings were reported 
on VA examination in September 1993.

In a letter dated in January 1994 Raymond S. Wojtalik, M.D., 
reported that the veteran had a three year history of 
bilateral calf claudication.  Claudication occurred after 
walking 1 1/2 blocks and was relieved by rest.  The veteran 
also reported foot pain, worse on the left.  He reported 
frostbite in 1951 and a 35 year history of smoking 
cigarettes.  Femoral pulses were present bilaterally.  There 
was no elevation blanching or dependent rubor.  Testing was 
interpreted as showing evidence of bilateral superficial 
arterial occlusive changes as well as small vessel arterial 
changes.  There was a mild increase in sympathetic tone in 
the vasculature in his toes.  Dr. Wojtalik offered the 
opinion that the small vessel changes could be due to the 
residuals of frostbite which occurred some years ago and 
damaged small vessels with the subsequent reparative healing 
process resulting in small vessel occlusive changes.

VA medical records received in January and August 1994 show 
treatment from 1991 to 1994.  During hospitalization in May 
1991 it was reported that femoral pulses were 1+ on the right 
and not palpable on the left.  Distal pulses were not 
palpable.  There was a bruit and thrill heard over the right 
femoral vessels.  An arteriogram revealed that the left 
external iliac was completely occluded, the iliac 
reconstituted at the level of the left distal popliteal 
artery, and there was an occlusion on the right distal 
superficial femoral artery with reconstitution at the level 
of the popliteal artery and two or three vessel runoff.  In 
December 1993 the veteran complained of foot pain and was 
found to have pes planus with plantar fasciitis.  Orthotics 
were recommended.  In July 1994 the veteran reported 
claudication after one to two blocks first affecting the 
calves and thighs, followed by gluteal claudication if he 
continued walking.

The veteran and M. R. testified at a hearing before a hearing 
officer at the RO in January 1994.  The veteran stated that 
his feet were painful when he stood or walked, that they 
swelled and that they felt cold.  M. R. described the 
veteran's difficulty walking.  

With his substantive appeal, which was received in January 
1995, the veteran submitted copies of medical articles 
describing the effects of frostbite.  He also submitted a 
copy of a letter from a private physician who reported that 
he saw the veteran in November 1988 for claudication symptoms 
in both lower extremities.

On VA examination in October 1995 it was reported that the 
pedal pulses were impalpable.  The feet were otherwise 
normal.  The skin of the feet was not dysesthetic to touch 
and there was no tenderness on squeezing of the feet.  X-rays 
revealed a hallux valgus deformity bilaterally with minor 
degenerative changes of the metacarpal phalangeal joint of 
the left great toe and moderately advanced degenerative 
changes of the metacarpal phalangeal joint of the great toe 
on the right.  The diagnosis was degenerative joint disease 
of both feet.

In a letter dated in May 1996 Stephen H. Davis, DPM, reported 
that he saw the veteran for evaluation of his feet.  The 
veteran reported that he had had frostbite in Korea.  
Examination revealed no soft tissue evidence of scarring.  
There was no palpable dorsalis pedis or posterior tibial 
pulse bilaterally.  There was an absence of hair growth.  The 
veteran complained that he could not walk one block without 
claudication.  He reported that he smoked one pack daily.  X-
rays revealed a left heel spur from the tuberosity calcaneus 
and a rear-foot varus deformity with an arch involvement 
bilaterally.  The veteran also had mycotic toenails.  Dr. 
Davis opined that the veteran's severe peripheral vascular 
disease including claudication could be related to his 
previous frostbite.  

On VA examination in December 1996 the examiner reported that 
the veteran's history and physical examination were 
essentially the same as in October 1995.  He noted that the 
veteran's feet had never been particularly bothered by cold 
weather.  The veteran gave no history indicating a Raynaud's 
phenomenon.  The examiner further noted that the medical 
literature that the veteran brought with him made no mention 
of occlusive disease of the small vessels serving the feet as 
a late complication of cold injury.  He stated that the 
veteran had lower limb occlusive arterial disease which had 
absolutely nothing to do with the frostbite injury of his 
feet.  He further noted that testing of the veteran's feet 
after immersion in cool water for 3 minutes gave evidence 
against a vasospastic disorder of the small vessels of the 
feet.  Diagnoses were degenerative joint disease of both 
feet, history of cold injury of both feet and peripheral 
vascular disease.

Arteriograms done in February 1997 revealed irregularity 
along the wall of the distal abdominal aorta due to 
arteriosclerotic disease.  Both common iliac arteries showed 
irregularity along the wall due to arteriosclerotic disease.  
There was no significant stenosis or aneurysm at both common 
iliac arteries.  There was total occlusion of the proximal 
left external iliac artery.  The left external iliac artery 
was not reconstituted from collateral circulation.  The right 
external iliac artery was grossly unremarkable.  The right 
common femoral artery showed a 1 cm. segment of small 
stenosis at the mid portion.  The left common femoral artery 
was not reconstituted from collateral circulation.  There was 
occlusion of the right mid superficial femoral artery at its 
origin.  A 3.5 cm. segment of the distal right superficial 
femoral artery was reconstituted from collateral circulation; 
however the rest of that artery was again occluded.  The left 
superficial femoral artery was reconstituted from collateral 
circulation.  The proximal one-third of the left superficial 
femoral artery showed a decrease in caliber and irregularity 
along the wall due to arteriosclerotic disease.  The right 
popliteal artery was reconstituted from collateral 
circulation.  Both popliteal arteries showed no evidence of 
significant stenosis.  At the distal run off film, the right 
posterior tibial artery was demonstrated until the distal 
one-third of the right lower leg.  The right anterior tibial 
artery was visualized until about the level of the middle 
one-third of the right lower leg.  The right peroneal artery 
was not well demonstrated.  On the left side, the posterior 
tibial artery, anterior tibial artery and peroneal artery 
were only demonstrated until the middle one-third of the left 
lower leg.  Delayed distal run off bilaterally was noted, 
more severe on the left.

On VA examination in November 1997 a different examiner noted 
that the veteran reported 2 block claudication and a greater 
than 60 pack year history of smoking.  He complained of 
bilateral foot pain on walking.  Examination revealed that 
the dorsal, pedal and tibial pulses were palpable 
bilaterally.   The feet were warm and without ulceration.  
The examiner concluded that the veteran had peripheral 
vascular disease which was attributable to smoking and not 
the result of residuals of frostbite.

On VA examination in June 1999 the examiner stated that the 
veteran's residuals of frostbite were an entirely different 
matter than his occlusive arterial disease of the lower 
limbs.  He stated that there is nothing in the medical 
literature that reports frostbite as a risk factor for 
occlusive arterial disease.  Examination revealed that the 
right and left groin pulses were full.  Both popliteal and 
pedal pulses were impalpable.  Both feet were warm and there 
was no impairment of light touch.  There was no swelling or 
deformity of either foot.  Diagnoses were residuals of 
frostbite injury of both feet and occlusive arterial disease 
of both lower limbs.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Prior to January 12, 1998, residuals of frozen feet 
(immersion foot) were rated based on bilateral or unilateral 
involvement.  A 10 percent rating was provided for bilateral 
frozen feet with mild symptoms and chilblains.  A 30 percent 
rating required persistent moderate swelling, tenderness, 
redness, etc., bilaterally.  A 50 percent rating was for 
application with loss of toes, or parts, and persistent 
severe symptoms bilaterally.  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective prior to January 12, 1998).

New rating criteria for rating cold injury residuals became 
effective on January 12, 1998 (see 62 Fed.Reg. 65207 (1997)) 
and there were further minor changes to the criteria 
effective on August 13, 1998 (see 63 Fed.Reg. 37778 (1998)).  
Under the new criteria for rating cold injury residuals, a 30 
percent rating is assigned where, in affected parts, there is 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following:  tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 20 
percent rating is provided for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 10 
percent rating is warranted for arthralgia or other pain, 
numbness, or cold sensitivity.  Amputations of fingers or 
toes, complications such as squamous cell carcinoma at the 
site of a cold injury scar, and peripheral neuropathy are to 
be rated under other diagnostic codes.  Other disabilities 
which have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc. 
are to be rated separately unless they are used to support an 
evaluation under Diagnostic Code 7122.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999).

Under Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), when 
a law changes during the pendency of a claim, the law most 
favorable to the veteran is to be applied.  The VA General 
Counsel has held that in a situation such as the instant 
case, where the amended regulation is more favorable to the 
appellant, the amended version is to be applied from and 
after the effective date of the amendment, with application 
of the pre-amendment version for the period preceding the 
effective date.  VAOPGCPREC 3-2000 (April 10, 2000).  Thus, 
the Board cannot apply the revised criteria prior to January 
12, 1998.  In a September 1998 rating decision, the RO 
granted separate 10 percent evaluations to each foot 
effective January 12, 1998, applying the changed schedular 
criteria.

The record shows that the veteran has complained for years of 
pain and sweating of the feet.  However, there are no 
objective findings of swelling, tenderness, redness or 
deformity of the feet.  The nails were normal except for an 
indication of a fungus infection on one examination.  There 
is no recent indication of hyperhidrosis and there is no 
evidence of impairment of sensation, numbness or cold 
sensitivity.  The leg pain on walking for two blocks 
complained of by the veteran is attributed by two VA 
examiners to unrelated peripheral vascular disease.  Thus, 
the Board concludes that the evidence does not provide a 
basis for assigning a rating in excess of 10 percent for the 
veteran's residuals of frostbite under the criteria in effect 
prior to January 12, 1998.  Likewise, the evidence does not 
demonstrate that the veteran has two or more of the symptoms 
(tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis)) required to qualify for a 30 percent rating 
under the criteria which became effective January 12, 1998.  

The record does show that, in addition to pain in the feet, 
the veteran does have degenerative osteoarthritis of the 
metacarpal phalangeal joints of the great toes, bilaterally.  
The Board notes that it was the veteran's great toes that 
were most affected by the cold injury he received in service.  
Thus, under the criteria which became effective January 12, 
1998 there is a basis for assigning a 20 percent rating for 
each foot for the veteran's residuals of frostbite.  


ORDER

Entitlement to a 20 percent rating for each foot, but no 
more, for residuals of frostbite is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

